Citation Nr: 0524599	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-03 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
ankle injury.  

2.  Entitlement to service connection for a hammertoe 
deformity of the 2nd toe of the right foot.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a November 2002 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The record shows that the veteran requested that he be 
scheduled for a personal hearing before a Member of the Board 
at the local RO (Travel Board).  A Travel Board hearing was 
scheduled in February 2005.  The veteran failed to appear for 
this hearing. 


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  A RO rating decision was issued in March 1946 that found 
service connection for left ankle disability was not 
warranted because the evidence of record failed to establish 
the presence of a disability of the left ankle; the veteran 
did not appeal this decision within one year of being 
notified.

3.  Evidence received since the March 1946 rating decision is 
either duplicative or cumulative of previously considered 
evidence or it does not raise a reasonable possibility of 
substantiating the claim for service connection for residuals 
of a left ankle injury.

4.  A hammertoe deformity of the 2nd toe of the right foot 
was not manifested in service; and no medical evidence has 
been presented of a nexus between the veteran's current 
hammertoe deformity of the 2nd toe of the right foot and his 
active service.


CONCLUSIONS OF LAW

1.  The March 1946 rating action that denied service 
connection for left ankle disability is final.  38 U.S.C. 
§ 709 (1946); Veterans Regulation No. 2(a), Part II, Par III; 
Regulations and Procedures (R & PR) 1074; currently 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a left ankle injury, and the 
claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).

3.  A hammertoe deformity of the 2nd toe of the right foot 
was not incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in September 2002 and October 2002, both of 
which were mailed to the veteran prior to the initial 
adjudication of the appeal, the RO advised the veteran of the 
essential elements of the VCAA.  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence that VA had requested.  The veteran was also asked 
to identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to establish his claims for service 
connection.  In addition to those letters, the veteran was 
sent a letter in March 2005 that, in pertinent part, informed 
him to provide "any other evidence or information" to VA 
that he felt would support his claim.  The September 2002, 
October 2002, and March 2005 letters therefore provided the 
notice of all four elements that were discussed above.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The November 2002 rating decision, January 2004 Statement of 
the Case (SOC), and September 2004 Supplemental Statement of 
the Case (SSOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claims for service 
connection.  The January 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical records have been associated with the claims 
folder.  Treatment records have also been obtained from the 
West Palm Beach VA Medical Center (VAMC).  The veteran has 
not identified any additional outstanding medical records 
that would be pertinent to the claim on appeal.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.   Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

While the RO appears to have reopened the veteran's claim for 
service connection for left ankle disability and considered 
the claim on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).  In 
this regard, using the guidelines noted above, the Board 
finds that the veteran has not submitted new and material 
evidence.  The claim concerning entitlement to service 
connection for residuals of a left ankle injury will not be 
reopened.

Service connection for a left ankle disability was denied in 
March 1946.  The RO found that there was no evidence that the 
veteran suffered at that time from chronic disability the 
left ankle.  Notice of the decision was mailed to the veteran 
in March 1946.  The veteran did not appeal the decision.  The 
March 1946 rating decision therefore became final.  38 U.S.C. 
§ 709 (1946); Veterans Regulation No. 2(a), Part II, Par III; 
Regulations and Procedures (R & PR) 1074; currently 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

The evidence considered at the time of the March 1946 RO 
decision consisted of service medical records.  The veteran's 
service discharge examination made reference to him twisting 
his left ankle and injuring the ligament in 1943.  However, a 
physical examination of his extremities, which included the 
feet, was normal.  Service medical records were also absent 
any findings of treatment for a left ankle disability.  

The evidence received by VA after the March 1946 decision 
includes treatment records from the West Palm Beach VAMC and 
personal statements from the veteran.  The personal 
statements provided by the veteran are essentially 
duplicative of those he previously submitted.  They merely 
continue the veteran's argument that he currently suffers 
from a disability of the left ankle that had its onset during 
his active military service.  Further, even if the statements 
were construed as "new," the Board notes that lay 
assertions of medical status do not constitute competent 
medical evidence.  See Espiritu v. Derwinski.

The records received from West Palm Beach VAMC document that 
the veteran has been for complaints of left ankle pain.  
Notably, a May 2002 report shows that the veteran was 
evaluated for complaints of chronic left ankle pain.  He said 
he had been experiencing left ankle pain since suffering a 
twisting injury in 1945.  There was slight pain on range of 
motion of the left ankle.  The diagnosis was "pain in the 
left ankle."  An X-ray left foot showed a calcaneal spur and 
mild hallux valgus deformity of the big toe.  No findings 
were made with regard to the ankle.  Subsequent treatment 
notes dated from June 2002 to December 2003 document the 
veteran's continued complaints of left ankle pain.  "Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Thus, 
while "new," these records are immaterial because they only 
document the veteran's post-service treatment for left ankle 
pain.  None of those records, however, include a diagnosis of 
a disability of the left ankle.

The evidence received since the March 1946 RO decision is 
therefore cumulative of evidence considered in that decision 
or is plainly immaterial, and does not relate to an 
unestablished fact necessary to substantiate the claim.  The 
veteran has not submitted any competent medical evidence 
(medical opinion) demonstrating a current diagnosis of the 
left ankle.  The veteran's attempt to reopen his claim for 
entitlement to service connection for residuals of a left 
ankle injury must fail.

Service Connection

As discussed above, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).

Service medical records are devoid of any findings of 
complaints, treatment, or diagnosis of a hammertoe deformity 
of the 2nd toe of the right foot.  Indeed, there are no 
findings related to any disability or injury to the right 
foot.  There is only a reference to a bilateral pes cavus 
deformity, which was made at the veteran's enlistment 
examination, and an injury to the left ankle.  An examination 
of the veteran's feet at service discharge was negative.  In 
other words, a chronic disability of the 2nd toe of the right 
foot has not been shown.

Post-service medical evidence includes records from the West 
Palm Beach VAMC showing treatment for multiple disabilities 
of the feet including a calcaneal spur, left ankle pain, pes 
planus, onychomycosis, a mild hallux valgus deformity of the 
right big toe, atrophy of the fat padding, and a hammertoe 
deformity of the 2nd toe of the right foot.  The earliest 
reference to the veteran's hammertoe deformity is dated in 
June 2002, which is over 50 years post-service.  References 
are made to the veteran giving a history of injuring his 
right foot in service.  However, no findings were made with 
regard to the etiology of the veteran's hammertoe deformity.

The service medical records fail to establish that a 
hammertoe deformity of the 2nd toe of the right foot was 
present during the veteran's active service.  The available 
service medical records are devoid of any findings of 
disability of the toes of the right foot.  The veteran must 
therefore present medical evidence that establishes a medical 
nexus between his current hammertoe deformity of the 2nd toe 
of the right foot and his active service.  Such evidence has 
not been presented.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a hammertoe deformity of the 2nd 
toe of the right foot and that, therefore, the provisions of 
§ 5107(b) are not applicable.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a hammertoe 
deformity of the 2nd toe of the right foot because there is 
no evidence of pertinent disability in service or for several 
years following service.  Thus, while there is a current 
diagnosis of a hammertoe deformity of the 2nd toe of the 
right foot, there is no true indication that the disability 
is associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of abnormal 
findings in service, the negative examination performed at 
separation from service, and absence of a diagnosis of a 
hammertoe deformity until over 50 years post-service, any 
opinion relating the current hammertoe deformity to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2004).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for bilateral foot 
disability, characterized by pes planus with bone deformity, 
and the claim is not reopened.

Entitlement to service connection for a hammertoe deformity 
of the 2nd toe of the right foot is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


